1 Reported in 261 N.W. 476.
Plaintiff recovered a verdict, upon which judgment was later entered, and defendant appeals.
The action grows out of an automobile collision taking place upon a street intersection in Minneapolis during the early morning hours of November 12, 1933 (2:20 a. m.). Plaintiff's car was being driven in a northerly direction upon Lyndale avenue, defendant was driving in a westerly direction upon West Broadway, each approaching the intersection at about the same time. Plaintiff's car was driven at a speed of some 15 to 20 miles per hour, that of defendant at some 30 to 40 miles. Plaintiff's car reached the intersection first and proceeded to cross, although the driver saw defendant's car rapidly approaching from his right but something more than 50 feet from the intersection. The collision occurred after plaintiff's car had proceeded more than half way across the intersection. Defendant's car smashed into plaintiff's, hitting the right side thereof and causing the damages thereto for which recovery was sought in the action. As is customary in this class of cases, each of the parties accuses the other of being the cause, and the sole cause, of the disaster. Defendant now concedes that the evidence justified the jury in finding that he was negligent, but he asserts that the jury was all wrong in failing to find that the driver of plaintiff's car was contributorily negligent. We have reviewed the evidence and find that fact issues only were presented. As such the verdict settled the matter.
Why counsel persist in appealing cases where only fact issues are involved is an unsolved mystery. The spirit of controversy seems to be an ever-present obsession. The present appeal furnishes abundant proof of just such mental ailment.
Judgment affirmed. *Page 38